          Case 2:19-cr-00008-NR Document 1771 Filed 03/10/20 Page 1 of 4


                        IN THE UNITED STATES DISTRICT COURT FOR
                         THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                             )
                                                      )       Criminal No. 19-8
        v.                                            )
                                                      )
NOAH LANDFRIED                                        )


                       MEMORANDUM OF LAW IN SUPPORT OF
              MOTION TO COMPEL GOVERNMENT TO PROVIDE DEFENDANT
               WITH WRITTEN STATEMENT OF UNCHARGED MISCONDUCT
                 EVIDENCE AND/OR FEDERAL RULE OF EVIDENCE 404(B)
             EVIDENCE AND FOR PRETRIAL PRODUCTION OF SUCH EVIDENCE



        AND NOW comes Defendant, Noah Landfried, by and through his attorney, Martin A.
Dietz, Esquire, and respectfully files the within memorandum of law:


        This Court has wide latitude in ruling on questions of evidence. Although, in most cases,
whether the Government seeks to use evidence of uncharged misconduct and/or evidence described
in Rule 404(b) of the Federal Rules of Evidence is a matter to be determined at trial, the Court
should exercise its discretion and require the Government to disclose its intention to use any such
evidence prior to trial. Waiting for trial for disclosure of such evidence will materially delay the
trial of this matter.


     Federal Rule of Evidence 404(b) provides that the prosecution must provide

reasonable notice of the nature of any evidence it intends to offer under the Rule:


                “(b) Other crimes, wrongs, or acts. Evidence of other crimes,
                 wrongs, or acts is not admissible to prove the character of a person
                 in order to show action in conformity therewith. It may, however,
                 be admissible for other purposes, such as proof of motive,
                 opportunity, intent, preparation, plan, knowledge, identity, or
                 absence of mistake or accident, provided that upon request by the
                 accused, the prosecution in a criminal case shall provide
                 reasonable notice in advance of trial, or during trial if the court
         Case 2:19-cr-00008-NR Document 1771 Filed 03/10/20 Page 2 of 4


              excuses pretrial notice on good cause shown, of the general nature
              or any such evidence it intends to introduce at trial.” (Emphasis
              added).
              “The amendment to Rule 404(b) adds a pretrial notice requirement
              in criminal cases and is intended to reduce surprise and promote
              early resolution on the issue of admissibility. The notice
              requirement thus places Rule 404(b) in the mainstream with notice
              and disclosure provisions in other rules of evidence. See, e.g., Rule
              412 (written motion of intent to offer evidence under rule), Rule
              609 (written notice of intent to offer conviction older than 10
              years), Rule 803(24) and 804(b)(5)(notice of intent to use residual
              hearsay exceptions).

              The Rule expects that counsel for both the defense and the
              prosecution will submit the necessary request and information in a
              reasonable and timely fashion. . .

              . . . The amendment requires the prosecution to provide notice,
              regardless of how it intends to use the extrinsic act evidence at
              trial, i.e., during its case-in-chief, for impeachment, or for possible
              rebuttal. The court in its discretion may, under the facts, decide
              that the particular request or notice was not reasonable, either
              because of the lack of timeliness or completeness. Because the
              notice requirement serves as condition precedent to admissibility
              of 404(b) evidence, the offered evidence is inadmissible if the court
              decides that the notice requirement has not been met.”

    An order requiring the government to provide advance notice of its intent to offer such

evidence will provide the Court and defense counsel with the only means of establishing

appropriate safeguards as a prerequisite to the admissibility of such evidence under Rule 104 of

the Federal Rules of Evidence. See United States v. Foskey, 636 F.2d 517, 526 n.8 (D.C.Cir.

1980) (suggesting that pretrial disclosure by government of uncharged misconduct evidence is

the most efficient means of dealing with questions of admissibility as to such evidence); accord

United States v. Lavelle, 751 F.2d 1266, 1279 (D.C.Cir. 1985); United States v. Bailey, 505 F.2d

417, 420 (D.C.Cir. 1974); cf. 1 Wigmore on Evidence, '194 (3rd Edition); see also United States

v. Davidoff, 845 F.2d 1151 (2d Cir. 1988)(where the court reversed a conviction after a defendant


                                                2
         Case 2:19-cr-00008-NR Document 1771 Filed 03/10/20 Page 3 of 4


in a RICO prosecution was prejudiced by proof of uncharged conduct involving three freight

companies in addition to the company named in the indictment).



    The admissibility of such evidence must be determined by the district court under the

standards for admission of evidence under Rules 404(b) and 403 of the Federal Rules of

Evidence. United States v. Sampson, 980 F.2d 883 (3d Cir.1992); United States v. Huddleston,

485 U.S. 681 (1988).



    An offer of evidence under Rule 404(b) will require a hearing outside the presence of the

jury in order for the court to rule on the admissibility of the evidence. See, e.g., United States v.

Benton, 637 F.2d 1052, 1055-6 (5th Cir. 1981). In addition, if any of the evidence which the

government seeks to introduce requires the testimony of the defendant in order for the court to

determine the relevancy and admissibility of the evidence, the admissibility hearing must be

conducted out of the hearing of the jury under Rule 104(c) of the Federal Rules of Evidence.


       In United States v. Baum, 482 F.2d 1325 (2nd Cir. 1973), the Court explained that a
criminal defendant, when

               confronted for the first time with the accusation of prior criminal
               conduct and the identity of the accuser, the defendant had little or no
               opportunity to meet the impact of this attack in the midst of trial.
               This precarious predicament was precipitated by the prosecutor.

482 F.2d at 1331.

       Although it is anticipated that the Government may seek introduction of evidence of
uncharged misconduct, Mr. Landfried request notice as to the nature of any such conduct. It is most
likely that all efforts by the Government to introduce such evidence will be strongly opposed. As an
alternative to delaying trial to determine whether this evidence will withstand challenge, whether
                                                 3
         Case 2:19-cr-00008-NR Document 1771 Filed 03/10/20 Page 4 of 4



constitutional, evidentiary or otherwise, this Court should exercise its discretion in favor of
reviewing all such evidence prior to trial so that Mr. Landfried can properly prepare any challenges
to the evidence and trial will not be unnecessarily delayed.


                                               Respectfully submitted,

                                                  s/ Martin A. Dietz          .
                                               Martin A. Dietz, Esquire
                                               Pa. I.D. No. 69182
                                               The Mitchell Building
                                               304 Ross Street, Suite 505
                                               Pittsburgh, PA 15219
                                               (412) 261-5520

                                               Attorney for Noah Landfried




                                                  4
